Citation Nr: 1618482	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea secondary to treatment for the Veteran's service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from November 1988 to April 1993, with service in the Persian Gulf War and Bosnia.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Muskogee, Oklahoma.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2012. A transcript of the hearing is associated with the claims files.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claim is decided. The Veteran contends that he is entitled to service connection for sleep apnea secondary to treatment for his service-connected disabilities.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Regretfully, another remand is necessary to comply with the March 2013 remand directives.

The matter was previously before the Board in March 2013. On remand the AOJ was directed to obtain all outstanding VA treatment records, including the September 2005 sleep study. Additional VA treatment records, including the September 2005 sleep study have been associated with the claims file. Further, a supplemental VA opinion was to provided and such was completed in April 2013. 

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided with a supplemental VA opinion in April 2013. The examiner noted that it is less likely than not that the Veteran's sleep apnea is proximately due to or the result of his service-connected disabilities. See April 2013 VA opinion. The examiner noted the Veteran is prescribed testosterone replacement therapy for low testosterone levels, which is not a service-connected condition. Further, the examiner noted a review of the Veteran's current medications for his service-connected conditions and that none of these current medications are risk factors for developing sleep apnea. The examiner noted definite risk factors for sleep apnea include obesity, craniofacial abnormalities and upper airway soft tissue abnormalities. However, the opinion was inadequate because the examiner failed to address whether the Veteran's current medications prescribed for his service-connected disabilities, to include psychiatric medications, have aggravated his sleep apnea in any way. As the VA opinion is inadequate and therefore does not substantially comply with the March 2013 remand directives, the case must again be remanded. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records.

2. After completing the development above to the extent possible, refer the case to the VA examiner who provided the August 2013 opinion for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims file, to include this remand, review any additional treatment records associated with the claims file and revisit all prior opinions provided. The examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that his sleep apnea was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected disabilities?  

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his sleep apnea by the service-connected disability or disabilities. 

The examiner should cite to specific contemporaneous medical evidence that supports the opinion and note the dates the Veteran began receiving specific medications based on the medical evidence of record. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


